UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1398


KINYAM JUDE TEWELIKUM,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 24, 2015              Decided:   January 12, 2016


Before NIEMEYER, FLOYD, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle   Beach-Oswald,  Terese   Tadros  Ibarra,   BEACH-OSWALD
IMMIGRATION   LAW   ASSOCIATES,   PC,   Washington,   D.C.,   for
Petitioner.    Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Ernesto H. Molina, Jr., Assistant Director,
Bernard A. Joseph, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kinyam Jude Tewelikum, a native and citizen of Cameroon,

petitions for review of an order from the Board of Immigration

Appeals   (Board)      dismissing         his    appeal       from    the    immigration

judge’s   (IJ)      order       denying     his        applications         for   asylum,

withholding    of   removal,        and    protection         under    the    Convention

Against Torture (CAT).           We deny the petition for review.

      To be eligible for asylum, Tewelikum must show that he has

a well-founded fear of persecution on account of a protected

ground if he returns to Cameroon.                     Hui Pan v. Holder, 737 F.3d

921, 927 (4th Cir. 2013).              Tewelikum may rely on either showing

that he was persecuted in the past or that he has a well-founded

fear of future persecution independent of any past persecution.

Id.   If Tewelikum were to establish that he was the victim of

past persecution on account of a protected ground, he would be

entitled to a rebuttable presumption that he has a well-founded

fear of persecution.            Djadjou v. Holder, 662 F.3d 265, 272 (4th

Cir. 2011).      Tewelikum can also show a well-founded fear of

persecution    if    he        presents    “candid,       credible,         and   sincere

testimony demonstrating a genuine fear of persecution,” Li v.

Gonzales, 405 F.3d 171, 176 (4th Cir. 2005) (internal quotation

marks omitted), and specific, concrete facts that would lead a

reasonable    person      in    like   circumstances          to     fear   persecution,

Gandziami-Mickhou      v.       Gonzales,       445    F.3d    351,    353    (4th   Cir.

                                            2
2006).       Tewelikum faces a higher standard of proof to establish

that he is entitled to withholding of removal.                         He must show “a

clear    probability     of    persecution         on     account      of    a     protected

ground.”       Djadjou, 662 F.3d at 272 (internal quotation marks

omitted).       If Tewelikum fails to meet his burden of proof for

asylum, he is also ineligible for withholding of removal.                               Id.

       The    Board’s   adverse     credibility          finding       is    reviewed         for

substantial evidence.          Ilunga v. Holder, 777 F.3d 199, 206 (4th

Cir.    2015).      While      we   will     afford       the     Board’s         conclusion

substantial deference, there must be specific and cogent reasons

for making that finding.             Id.         An adverse credibility finding

should   be    based    on    factors      such    as    the     plausibility        of       the

applicant’s      account,     the    consistency          between      the    applicant’s

written and oral statements, the internal consistency of each

such statement, the consistency of such statements with other

evidence of record, or any other relevant factor.                                  8 U.S.C.

§ 1158(b)(1)(B)(iii)          (2012);      Hui    Pan,     737    F.3d       at    928.        A

credibility      determination       may    rest     on    any    of    these       relevant

factors, even if such factor does not “go[] to the heart of the

applicant’s       claim.”           § 1158(b)(1)(B)(iii).                     “A        single

testimonial      discrepancy,       particularly         when     supported        by    other

facts in the record, may be sufficient to find an applicant

incredible in some circumstances.”                 Ilunga, 777 F.3d at 207; see

also Djadjou, 662 F.3d at 273-74 (adverse credibility finding

                                            3
may be supported by only a few inconsistencies, omissions, or

contradictions).           Because the Board issued its own decision and

did not adopt the IJ’s decision, we review only the Board’s

decision.        Hernandez-Avalos v. Lynch, 784 F.3d 944, 948 (4th

Cir.    2015).        We   have    reviewed      the    record    and   conclude    that

substantial evidence supports the Board’s finding that there was

no clear error with the IJ’s adverse credibility finding.

       Despite       the   adverse    credibility           finding,    Tewelikum    may

establish eligibility for relief through independent evidence.

Ilunga, 777 F.3d at 213.              Tewelikum may “meet his [] burden by

presenting a consistent body of circumstantial evidence.”                            Id.

We     have    reviewed      the    Board’s       findings       and    conclude    that

substantial       evidence        supports       the    finding    that    Tewelikum’s

independent evidence was insufficient to establish eligibility

for relief.       Djadjou, 662 F.3d at 278 (“statements that rely on

multiple levels of hearsay can be so highly unreliable by their

nature as to justify the agency in refusing to credit them”).

As a result, we conclude that substantial evidence supports the

denial    of     asylum     and    withholding         of   removal.      Finally,    we

conclude      that    substantial     evidence         also   supports    the   finding

that Tewelikum was not eligible for protection under the CAT.

See 8 C.F.R. § 1208.16(c)(2) (2015).

       Accordingly, we deny the petition for review.                       We dispense

with oral argument because the facts and legal contentions are

                                             4
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                         PETITION DENIED




                                     5